Oo CO 4 DD

 

 

Case 20-51150-btb Doc 34 Entered 05/10/21 11:54:41 Pagelof3

WILLIAM A. BAKER, ESQ.
PO Box 33354

Reno, NV 89533

Phone 1-775-345-2713

E-mail bb2713(@charter.net
Attorney for Creditor Sylvia Lloyd

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA

kok ok

IN RE:
JOSE R. MARTINEZ-CHICAS, ARACELI G. | Case No: BK20-51150-btb
DIAZ,

Chapter 13
Debtors.
| REPLY TO OBJECTION TO PROOF
_ OF CLAIM OF SYLVIA LLOYD-
CLAIM NUMBER 15

Comes Now Creditor Sylvia Lloyd, by and through her legal counsel, William A. Baker,
Esq, and hereby replies in Opposition to the claims objection filed by Debtors in this Chapter 13
matter. This reply is made and based upon the attached Points and Authorities, exhibits attached
hereto, the contents of the Court’s file in this matter and any oral argument presented to the Court

in this matter at the hearing scheduled for May 27, 2012 @ 1:30 p.m.

DATED this /@"_ day of May, 2021.

WILLIAM A. BAKER, ESQ.

By: W/Z be

Attorney for Creditor Sylvia Lloyd

 

/ Iplds/ l

 
o CO NN DB wn S&F Ww NH

BM NB NR NR RD RD BRD BRD Ree
“ao nN Dn A F&F WB KH | 32S Oo SBS HN DO A Se WD ON UlUlUlUS

 

 

Case 20-51150-btb Doc 34 Entered 05/10/21 11:54:41 Page 2 of 3

POINTS AND AUTHORITIES

I
FACTUAL RECITAL

Sylvia Lloyd has been victimized by the debtors, who have financially abused her and
then, when Lloyd sought recompense, they have sought bankruptcy protection. The debtors know
that they owe the money lent and worked for by Lloyd but now, to add insult to injury, they seek
to deny Lloyd event the partial repayment she would obtain via an approved plan in bankruptcy.

Exhibit 1 is receipts for $40,000.00 loaned to Martinez Chicas and deposited into his bank
account at his request by Lloyd. Ex. 1, pgs. 4-6. See affidavit of Sylvia Lloyd, Ex.2, pgs. 7-10.
The deposit was made on 4/8/2019 and none of the deposited amounts have been paid back to
Lloyd to date. Ex. 2, pgs. 7-10. Ex. 3 is payment Lloyd made to Washoe County on property
owned by Martinez Chicas in the amount of $410.23 on 12/30/2018 and which was to be repaid to
Lloyd. Ex. 3, pgs. 11-12. No repayment was made on this loan. Ex.2, pgs. 7-10.

The business that the debtors operated, Corazon A Corazon Behavior Health, LLC, also
regularly borrowed money from Lloyd. Ex.2, pgs. 7-10. On March 29,2019, she loaned the
business $3,500.00, which was to be repaid but has never been repaid to her. That receipt is
attached as Ex. 4, pgs. 13-20. On September 28,2019, she loaned the business an additional
$4,500.00, which was to be repaid but has never been repaid to her. That receipt is attached as Ex.
4, pgs. 13-20. On January 26,2019, she loaned the business $60,000.00, which was to be repaid
but has never been repaid to her. That receipt is attached within Ex. 4, pgs. 13-20. Also included
in Ex. 4 is a written acknowledgement from Martinez Chicas that Lloyd has been helping with the
Corazon business in 2019. Ex. 4 also contains proof of the loan to the Corazon entity of
$15,000.00 on 2/28/2019, which such loan was to be repaid to Lloyd. Ex. 4. pgs. 13-20. Bank
account statements tracking these deposits showing the deposits into the Corazon bank account are
included in Ex. 4, pgs. 13-20.

When Lloyd was repaid sums by these debtors, checks provided regularly bounced. Ex. 5,
pgs. 21-25, contains notices from Lloyd’s bank that the Garcia Diaz check issued to Lloyd on 9-
28-2018 has been dishonored due to lack of funds in the Garcia Diaz account. Lloyd was not

repaid the $4,500.00 as a result. Ex.2, pgs. 7-10. . Lloyd worked for the Corazon entity for year

! Iplds/ 2

 
ian - ioe) tO

Go Oo Oo NS DD

 

 

Case 20-51150-btb Doc 34 Entered 05/10/21 11:54:41 Page 3of3

and was to be paid $1,250.00 a week. Ex.2, pgs. 7-10. She was paid for only two weeks, leaving
50 weeks unpaid at $1,250.00 per week or $62,500.00 total due in wages. See Ex. 6, pgs. 26-28,
narrative note sent to Martinez Chicas by Lloyd previously and never denied by either Debtor. Ex.
6, pgs. 26-28 is one of the two payroll statements from the Corazon entity that was actually paid to
Lloyd. It specifically states 8-08-2018-Sylvia Lloyd-Salary-$1,250.00. See Ex. 6, pgs. 26-28.
The debtors have previously denied that Lloyd has any interest in the 2014 Chevy
Silverado but that is as false as their denials of the Lloyd claim. As Ex. 7, pgs. 29-31 shows,
Lloyd was the primary borrower of the $36,796.87 loan for the vehicle. Debtor Martinez Chicas
does not have any ownership interest in the vehicle, according to the loan document and Debtor
Garcia Diaz is listed as the co-borrower on the loan for the vehicle. Ex. 7, pgs. 29-31. The
vehicle is to be paid off in July of 2021 and Lloyd intends to assert her ownership interest in the

vehicle. Ex.2, pgs. 7-10.

DATED this? ’\day of May, 2021.
WILLIAM A. BAKER, ESQ.

By: DZ (P-~-3z eae
Attorney for Creditor Sylvia Lloyd

/ fplds/ 3

 
